DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1 and 8-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“A squirrel cage induction motor for a vehicle, the motor comprising: 
a rotating shaft supported in a rotatable manner; 
a rotor fitted on the rotating shaft and rotatable integrally with the rotating shaft; and 
a stator facing an outer peripheral surface of the rotor across a space, 
the rotor including 
a rotor core fitted on the rotating shaft, the rotor core being a cylinder coaxial with the rotating shaft, the rotor core having a plurality of slots on an outer periphery of the cylinder, the slots extending parallel to the rotating shaft, 
a plurality of conductive rotor bars each received in one of the slots on the outer periphery of the rotor core, the plurality of rotor bars each having two ends in a direction parallel to the rotating shaft protruding outwardly from the rotor core, 
the pair of short-circuit rings each being bonded to the end faces of the plurality of rotor bars to electrically connect the plurality of rotor bars together, each short-circuit ring having an annular cross section perpendicular to the rotating shaft, 
a pair of core retainers located across the rotor core in a direction along the rotating shaft to reduce movement and deformation of the rotor core in the direction along the rotating shaft, each core retainer having an annular cross section perpendicular to the rotating shaft, and 
a deformation prevention portion located between a corresponding one of the short-circuit rings and the rotor core, at least part of the deformation prevention portion facing an outer peripheral surface of a corresponding one of the core retainers and fixed to the corresponding one of the short-circuit rings and to at least a portion of an inner peripheral surface of at least one of the rotor bars to reduce bending deformation of the at least a portion of the at least one of the rotor bars in a direction tangent to an outer peripheral surface of the rotor core, 
wherein an end of the deformation prevention portion nearest to the rotor core in the direction along the rotating shaft is located closer to the rotor core than an end of the outer peripheral surface of the short-circuit ring nearest to the rotor core in the direction along the rotating shaft, and the deformation prevention portion has an annular cross section perpendicular to the rotating shaft.”


Specifically examiner was interpreting the deformation prevention portion of Baudry as portions of the conductive short circuit rings 9: notches 11, teeth 12 and a portion of 9 connecting teeth 12 (figs 1-2 & below). Examiner also interpreted the short circuit rings to include shrink ring 17. Baudry discloses the bars 7 are brazed to 12 and additionally at notches 11 and does not disclose the shrink ring 17 is bonded to the bars 7. Therefore the deformation prevention portion is annular, but only the deformation prevention portion is bonded to the bars 7, resulting in the short circuit rings 9 not being bonded to the end faces of the bars 7.  

    PNG
    media_image1.png
    639
    696
    media_image1.png
    Greyscale

Rendell discloses the deformation prevention portion 12 is annular, but only discloses the deformation prevention portion 12 is bonded to the bars 5 (fig 1, pg 1, col .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834